66 F.3d 915
Erin C. SMITH, Plaintiff-Appellee,v.OFFICE OF CIVILIAN HEALTH AND MEDICAL PROGRAM OF theUNIFORMED SERVICES, a subdivision of the Department ofDefense of the United States of America and William Perry,in his official capacity as the Secretary of Defense of theUnited States of America, Defendants-Appellants.
No. 94-3744.
United States Court of Appeals,Seventh Circuit.
Dec. 15, 1995.

Appeal from the United States District Court for the Southern District of Indiana, Indianapolis Division, No. 94 C 1396;  Sara Evans Barker, Chief Judge.
Before ESCHBACH, FLAUM and MANION, Circuit Judges.

ORDER

1
The court has considered the petition for rehearing and answer filed in this case.  It is ordered that the petition for rehearing is GRANTED, and this court's opinion and judgment of September 26, 1995 is VACATED.  The case will be reheard at the convenience of the Court.